DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
Applicant argues Reuben does not disclose or suggest a plurality of binding portions without containing feathers. However, as discussed in the art rejection section below, Reuben does in fact disclose in at least fig. 3 a plurality of binding portions wherein said binding portions with no feathers since the inner fabric layer of material and the outer fabric layer of material are joined at a portion with no space between, and said portion has no feathers (see discussion below). 
With respect to the teaching of multifilament yarns, Applicant argues Tone does not disclose or suggest the plurality of bag portions defined by binding the pair of textiles and containing feathers, and the plurality of binding portions without containing feathers.  However, Reuben, the primary reference, does disclose these features. Tone is offered to show why a person of ordinary skill in the art would be motivated to modify the fabric layer material of Reuben to comprise multifilament yarns. 
With respect to the teaching of first and second films, applicant argues Wu cannot be applied to the structure of Ruben because the film layers 2 in Wu are used to house the stuffing layer and are thus the same as the lining fabrics 12 and 13 in Reuben. 
However, Wu is offered to shown why a person of ordinary skill in the art would be motivated to include an additional film layer between the lining fabrics and a stuffing layer.  As discussed below, including the film would provide air permeability and to prevent penetration of the stuffing into the fabric layers. Further, Wu already teaches fabric layers 3 house the stuffing (see figs. 1-3 of Wu and their associated descriptions) and the film is provided for different purposes altogether.  
With respect to the stuffing layer, applicant argues Wu teaches only that the stuffing layer 1 is feather and/or down and fails to teach that the stuffing layer 1 is a 
With respect to claim 7,  the claim is drawn to amended subject matter and is addressed in the claim rejection section below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  In claim 11, the recitation: wherein the pair of textiles has, in each of the plurality of bag portions, outer surfaces protruding outwardly between which the feathers are filled, and in each of the plurality of binding portions, flat surfaces parallel to each other is lacking proper antecedent basis in the originally filed disclosure. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “and a plurality of binding portions without containing feathers.” However, this subject matter was not described in applicant’s originally  specification in such a way as to convey the inventor had possession of the claimed invention. Any negative limitation or exclusionary proviso must have basis in the original disclosure and the mere absence of a positive recitation is not basis for an exclusion (See MPEP 2173.05(i)). Appropriate correction is required. 
Claims 2-11 are similar rejected for depending on rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,692,245 A to Reuben (hereinafter “Reuben”) in view of US Patent Application Publication 2013/0312155 A1 to Tone et al (hereinafter “Tone”) and in further view of US Patent Application Publication 2016/0039174 A1 to Wu (hereinafter “Wu”). 
For claim 1, Reuben discloses a feather product comprising: 
a feather bag body that is constituted by a pair of textiles (a thermally insulated fabric sheet 10 constructed in accordance with the present invention. The patterned sheet 10 is formed by an inner fabric layer of material 12 and an outer fabric layer of material 13, col. 3, lines 13-28), and includes a plurality of bag portions (see fig. 3) 

    PNG
    media_image1.png
    243
    495
    media_image1.png
    Greyscale

defined by binding the pair of textiles and containing feathers (paras 0021-0023), and a plurality of binding portions without containing feathers (see annotate fig. 3 below wherein the joined portion of the inner and outer fabric layer lack down fill material) 

    PNG
    media_image2.png
    601
    564
    media_image2.png
    Greyscale

 defined by binding the pair of textiles with binding yarns (As shown in figs. 1 and 3, the quilt stitched pattern 16, formed of a plurality of stitch lines 17, is very closely spaced and defines quilt patterns having surface areas 20, col 3, lines 59-61), each of the plurality of bag portions accommodating feathers (down filled fabric, see abstract), the plurality of binding portions being located along an outer edge of each of the bag portions (see annotated fig. 3 above).
Reuben does not specifically disclose: each of the pair of textiles being constituted by a multifilament. 
However, attention is directed to Tone, teaching an analogous woven fabric used for down wear or feathered applications (abstract and paras 0001-0004 of Tone). Specifically, Tone teaches a plain-woven fabric (para0041-0042 of Tone) comprising polyester multifilament yarns (para 0038-0040) having single yarn fineness of 0.5 to 3.0dtex (para 0016 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Reuben would be modified wherein each of the pair of textiles 12 and 13 is modified by Tone to comprise multifilament yarns comprising plain woven polyester and having single yarn fineness of 0.5 to 3.0dtex, as taught by Tone, for purposes of providing strength necessary for side clothes, low air permeability, and appropriate tear strength (see paras 0015-0017 and 0034 of Tone).
The modified Reuben does not specifically disclose: a first film that covers a front side of the feather bag body and is formed of polyurethane; and a second film that covers a back side of the feather bag body and is formed of polyurethane.
However, attention is directed to Wu teaching an analogous feather/down product comprising a layer of feather and/or down sandwiched between fabric layers in order to provide an excellent effect of warm keeping (para 0003 of Wu). Specifically, Wu teaches the woven textile further comprises elastic film layers 2 comprising a plurality of tiny or micro pores (para 0020 of Wu) positioned between the an outer layer and the stuffing layer, and between the inner layer and stuffing layer (fig. 1 of Wu), wherein the elastic film layer is made of thermoplastic polyurethane (para 0020 of Wu) and wherein the film layer is combined with the outer and inner elastic layers 3 through a coating means or an adhering means (para 0020 of Wu).

    PNG
    media_image3.png
    406
    538
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Reuben would be further modified to comprise a first film that covers a front side of the feather bag body, covers the inner surface of the outer fabric layer, and is formed of polyurethane; and a second film that covers a back side of the feather bag body, covers the inner surface of the inner fabric layer, and is formed of polyurethane, further comprising the micro pores and adhered to said layers with an adhering means, as taught by Wu, for purposes of allowing air permeability and for not allowing the stuffing layer 1 to extend or penetrate there through (see para 0020 of Wu). 
The modified Reuben continues to disclose wherein a length of the binding portion between adjacent two bag portions is equal to or more than 2 cm (As shown in FIG. 3, the quilt stitched pattern 16 is very closely spaced and defines quilt patterns having surface areas 20 which are about up to 1.5 square inch, col. 3, lines 59-62 of Reuben). 

For claim 2, the modified Reuben does teach the feather product according to claim 1, wherein 
the first film and the second film have pores (see discussion for claim 1 above).
The modified Reuben does not specifically disclose the feather product has a top interlock fabric disposed on a front side of the first film, and a backing interlock fabric disposed on a back side of the second film.
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified to comprise a top interlock fabric disposed on a front side of the first film, and a backing interlock fabric disposed on a back side of the second film, as a plain weave, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

	For claim 3, the modified Reuben does teach the feather product according to claim 1, wherein 
the first film has pores (see discussion for claim 1 above).
The modified Reuben does not specifically disclose the feather product has a top interlock fabric disposed on a front side of the first film.  
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified to comprise a top interlock fabric disposed on a front side of the first film, as a plain weave, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

For claim 4, the modified Reuben does not specifically disclose the feather product according to claim 1, wherein the textile is a plain knitted fabric.
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified wherein the textile is a plain knitted fabric, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

For claim 5, the modified Reuben does teach the feather product according to claim 2, wherein the textile is a plain knitted fabric (see discussion for claim 2 above).

For claim 6, the modified Reuben the feather product according to claim 3, wherein the textile is a plain knitted fabric (see discussion for claim 3 above).  

For claim 8, the modified Reuben does teach the feather product according to claim 1, wherein the bag portions are spaced apart between 2 and 15 cm (see discussion for claim 1 above) (As shown in FIG. 3, the quilt stitched pattern 16 is very closely spaced and defines quilt patterns having surface areas 20 which are about up to 1.5 square inch, col. 3, lines 59-62)

	For claim 9, the modified Reuben does teach the feather product according to claim 1, wherein 
a single yarn constituting the multifilament is a draw textured yarn made of polyester (See discussion for claim 1 above).
The modified Reuben does not specifically disclose a single yarn fineness of the draw textured yarn is 0.382 to 1.729 dTex.
However, as discussed in claim 1 above, a single yarn fineness of the drawn textured yarn preferably comprises a fineness between 0.5 to 3.0dtex. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a single yarn fineness of the draw textured yarn is 0.382 to 1.729 dTex, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 10, the modified Reuben does teach the feather product according to claim 1, wherein the plurality of binding portions is located along the outer edge of each of the plurality of bag portions to space apart each of the plurality of bag portions containing the feathers by the plurality of binding portions without containing the feathers (see annotated fig. 3 below). 

    PNG
    media_image4.png
    619
    564
    media_image4.png
    Greyscale


	For claim 11, the modified Reuben does not specifically disclose the feather product according to claim 1, wherein the pair of textiles has, in each of the plurality of bag portions, outer surfaces protruding outwardly between which the feathers are filled. 
	However, Reuben does teach at least one of the pair of textiles has an outer surface protruding outwardly between which the feathers are filled (See fig. 3 of Reuben). However, it is noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to shape of other outwardly protruding surface. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein both outer surfaces of the pair of textiles would be modified to protrude outwardly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic design generally will not support patentability. In re Seid, 73 USPQ 431. 
	The modified Reuben continues to teach and in each of the plurality of binding portions, flat surfaces parallel to each other (see annotated fig. 3 below). 

    PNG
    media_image5.png
    619
    564
    media_image5.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reuben in view of Tone, Wu, and in further view of US 2017/053015 A1 to Chu (hereinafter “Chu”). 
	For claim 7, the modified Reuben does not specifically disclose The feather product according to claim 1, wherein the first film is bonded to an outer surface of one textile of the feather bag body with a plurality of adhesive spot portions, and the second film is bonded to an outer surface of another textile of the feather bag body with a plurality of adhesive spot portions.
	However, attention is directed to Chu teaching an analogous adhesive film processing method that is known in the art wherein a spot coating on an adhesive thermosol solution is applied on a surface of a textile and a film is applied on the surface of the textile coated with the thermosol solution followed by heating and pressing to form an adhesive film textile (see paras 0007-0008). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the adhesive film layers of the modified Reuben would be further modified wherein the adhering means would be modified to comprise spot coating, as taught by Chu, for purposes of providing an even application of adhesive between the textile layers and the film layers and thereby providing consistent ware  and adhesion throughout the combined surfaces. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732 


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732